Filed 6/21/22 P. v. France CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                A158609
 v.
 MICHAEL FRANCE,                                               (Mendocino County
                                                               Super. Ct. Nos.
           Defendant and
                                                               SCUKCRCR1894426,
           Appellant.
                                                               SCUKCRPA1932313)



          Defendant Michael France pled guilty to one count of being
a felon in possession of a firearm and admitted one allegation
that he had served a prior prison term. In exchange, the
prosecution dismissed two strikes and two prior prison term
allegations. In accordance with the plea agreement, the trial
court sentenced France to four years in prison, consisting of three
years for the gun charge and one year for the enhancement, but
suspended execution of the sentence and placed him on probation
for three years. When the trial court later found that France had
violated the terms of his probation, it ordered France to serve the
previously suspended sentence.
      France appealed, contending that Senate Bill No. 136
(2019–2020 Reg. Sess.) (Senate Bill 136), enacted after he filed
his notice of appeal, entitled him to have the one-year prior
prison term enhancement stricken with no other changes to his
negotiated sentence. In an earlier opinion, we agreed and held
that the judgment should be modified as France requested.
(People v. France (2020) 58 Cal.App.5th 714, review granted Mar.
10, 2021, S266771, cause transferred Apr. 20, 2022.) The
Supreme Court granted review of that decision, then transferred
it back to us with instructions to vacate and reconsider it in light
of the recent enactment of Senate Bill No. 483 (2021–2022
Reg. Sess.) (Senate Bill 483).
      Pursuant to the Supreme Court’s instructions, we vacate
our prior opinion. After reconsidering the matter in light of
Senate Bill 483, we conclude that the one-year prior prison term
enhancement is invalid, but the trial court must resentence
France and determine whether his total sentence must be
reduced.
                          BACKGROUND
      In 2018, France was charged with one count of being a felon
in possession of a firearm in violation of Penal Code section
29800, subdivision (a)(1); two prior strike allegations under Penal
Code sections 1170.12 and 667; and three enhancements under
Penal Code section 667.5, subdivision (b) for having served prior
prison terms.1 In June 2019, France pled guilty to the charge
and one of the prior prison term enhancements; he waived his

      1   Undesignated statutory references are to the Penal Code.


                                  2
entitlement to 403 days of custody credits in exchange for
dismissal of the rest of the enhancements and strike allegations.
France stipulated to a sentence of three years in prison for the
charge and one year for the section 667.5, subdivision (b)
enhancement. However, the plea deal also specified that
execution of the sentence would be suspended and France would
be placed on three years of probation. The trial court sentenced
France in accordance with the plea agreement.
      In August 2019, a probation officer filed a petition alleging
that France had violated the terms of his probation by
committing misdemeanor domestic battery under section 243,
subdivision (e)(1). After a contested hearing, the trial court found
that France had violated his probation. In September 2019, the
trial court lifted the stay of the previously-imposed suspended
sentence and ordered France committed to state prison for four
years.2
      France appealed, and in an earlier opinion we agreed with
him that the judgment should be modified by striking the one-
year enhancement but leaving the rest of his sentence
unchanged. (People v. France, supra, 58 Cal.App.5th 714, review
granted Mar. 10, 2021, S266771, cause transferred Apr. 20,
2022.) The Supreme Court granted review of that decision.
(Ibid.) After the Legislature enacted Senate Bill 483, the


      2 The trial court also found that France had violated his
parole from another case and imposed a 180-day concurrent
sentence. France appealed from that ruling as well, but his
briefing does not address the parole violation so we will not
discuss it further.

                                 3
Supreme Court transferred the case back to us with instructions
to vacate our prior opinion and reconsider it in light of the
intervening enactment of Senate Bill 483. (Ibid.)
                          DISCUSSION
      When the trial court originally accepted France’s plea and
imposed the four-year sentence with execution of the sentence
suspended, “section 667.5, subdivision (b) required trial courts to
impose a one-year sentence enhancement for each true finding on
an allegation the defendant had served a separate prior prison
term and had not remained free of custody for at least five years.
(§ 667.5, subd. (b).) Courts nevertheless had discretion to strike
that enhancement pursuant to section 1385, subdivision (a).
[Citation.] Effective as of January 1, 2020, Senate Bill 136
amend[ed] section 667.5, subdivision (b) to limit its prior prison
term enhancement to only prior prison terms for sexually violent
offenses, as defined in Welfare and Institutions Code section
6600, subdivision (b).” (People v. Jennings (2019) 42 Cal.App.5th
664, 681.)
      In his original briefing, France contended he was entitled
to the benefit of Senate Bill 136, which took effect while his
appeal was first pending in this court. The People countered that
Senate Bill 136’s changes did not apply to France because his
conviction was final but even if they did, the proper remedy was
to strike the one-year enhancement and allow the People on
remand to choose whether to accept the lower sentence or
abandon the plea bargain. These arguments and our resolution
of them in our original opinion turned on careful readings of



                                  4
Senate Bill 136 and various Supreme Court precedents. (See
People v. France, supra, 58 Cal.App.5th 714, review granted
Mar. 10, 2021, S266771, cause transferred Apr. 20, 2022.) It is no
longer necessary to discuss these in detail. In Senate Bill 483,
the Legislature made Senate Bill 136’s changes fully retroactive
for all incarcerated individuals and clarified how those changes
should apply.
      Senate Bill 483 contains an uncodified declaration of the
Legislature’s intent, which states, “The Legislature finds and
declares that in order to ensure equal justice and address
systemic racial bias in sentencing, it is the intent of the
Legislature to retroactively apply Senate Bill 180 of the 2017–18
Regular Session and Senate Bill 136 of the 2019–20 Regular
Session to all persons currently serving a term of incarceration in
jail or prison for these repealed sentence enhancements.” (Stats.
2021, ch. 728, § 1.) To that end, Senate Bill 483 added section
1171.1 to the Penal Code, subdivision (a) of which declares, “Any
sentence enhancement that was imposed prior to January 1,
2020, pursuant to subdivision (b) of Section 667.5, except for any
enhancement imposed for a prior conviction for a sexually violent
offense as defined in subdivision (b) of Section 6600 of the
Welfare and Institutions Code is legally invalid.”3


      3 Senate Bill 483 also added section 1171 to the Penal Code,
which makes Senate Bill No. 180 (Stats. 2017, ch. 677, § 1)
retroactive. (Stats. 2021, ch. 728, § 2.) Section 1171 makes
invalid “any sentence enhancement that was imposed prior to
January 1, 2018, pursuant to Section 11370.2 of the Health and
Safety Code, except for any enhancement imposed for a prior
conviction of violating or conspiring to violate Section 11380 of

                                  5
      The rest of section 1171.1 is devoted to creating a
resentencing procedure for incarcerated individuals whose term
includes an enhancement covered by subdivision (a). Section
1171.1, subdivision (b) requires the Department of Corrections
and Rehabilitation to notify the courts of anyone that it
determines is “currently serving a term for a judgment that
includes an enhancement described in subdivision (a)” of the
statute. If the sentencing court agrees with the department’s
determination, “the court shall recall the sentence and resentence
the defendant.” (§ 1171.1, subd. (c).) Subdivision (d)(1)
mandates, “Resentencing pursuant to this section shall result in
a lesser sentence than the one originally imposed as a result of
the elimination of the repealed enhancement, unless the court
finds by clear and convincing evidence that imposing a lesser
sentence would endanger public safety. Resentencing pursuant
to this section shall not result in a longer sentence than the one
originally imposed.” (§ 1171.1, subd. (d)(1).) Subdivision (d)(2)
requires the resentencing court to apply all rules or changes in
the law that reduce sentences or allow for judicial discretion.
(§ 1171.1, subd. (d)(2).) Subdivision (d)(3) allows the court to
consider evidence post-dating the conviction, such as evidence of
the incarcerated individual’s disciplinary record and evidence of
rehabilitation or changed circumstances. (§ 1171.1, subd. (d)(3).)
Subdivision (d)(4) states, “Unless the court originally imposed the
upper term, the court may not impose a sentence exceeding the



the Health and Safety Code.” (§ 1171, subd. (a).) Section 1171 is
not at issue here.

                                  6
middle term unless there are circumstances in aggravation that
justify the imposition of a term of imprisonment exceeding the
middle term, and those facts have been stipulated to by the
defendant, or have been found true beyond a reasonable doubt at
trial by the jury or by the judge in a court trial.” (§ 1171.1,
subd. (d)(4).)
      The parties previously disagreed over whether France’s
conviction was final for the purposes of retroactively applying
Senate Bill 136 under In re Estrada (1965) 63 Cal.2d 740. We
previously concluded France’s sentence was not final for these
purposes, but this issue is now moot because finality is not a bar
to relief under section 1171.1. In fact, section 1171.1, subdivision
(c)’s reference to recalling the sentence and resentencing a
defendant could be read to suggest that the Legislature intended
section 1171.1 to apply only to final convictions. But we see no
reason not to apply the Legislature’s resentencing mechanism to
defendants like France, regardless of whether his conviction is
final, since it provides an orderly mechanism for the difficult
process of retroactively applying changes in the law like Senate
Bill 136. Moreover, neither France nor the People filed a
supplemental brief upon the Supreme Court’s transfer of this
case back to us, which we treat as a joint concession that the
statute applies to France.
      When considered in light of the uncodified declaration of
intent, section 1171.1, subdivision (a) leaves no doubt that the
enhancement to France’s sentence under section 667.5,
subdivision (b) is invalid. The conviction underlying the prior



                                  7
prison term enhancement that France admitted was for
attempting to threaten or dissuade a witness in violation of
section 136.1, subd. (a)(2), which is not listed in Welfare and
Institutions Code section 6600, subdivision (b). France is
therefore entitled to resentencing under section 1171.1,
subdivision (c).
      France and the People also previously disagreed over the
proper scope of relief if France were entitled to resentencing. The
People argued that they were entitled to either accept the
original sentence without the one-year enhancement or abandon
the plea agreement and reinstate the original charges against
France. By contrast, France argued he was entitled to have the
enhancement stricken without changing any other aspect of his
sentence. Senate Bill 483 addresses this issue as well.
      In addition to declaring the Legislature’s intent that Senate
Bill 136 operate retroactively, uncodified section 1 in Senate Bill
483 states, “It is the intent of the Legislature that any changes to
a sentence as a result of the act that added this section shall not
be a basis for a prosecutor or court to rescind a plea agreement.”
(Stats. 2021, ch. 728, § 1.) The legislative history of the bill
expands slightly on this statement of intent. One Senate
committee report added that the intended retroactive effect of
Senate Bill 136 to guilty plea cases “would include those in which
there may have been a negotiated disposition.” (Assem. Com. on
Public Safety, Rep. on Senate Bill 483 (2021–2022 Reg. Sess.)
July 12, 2021, p. 4.) The same report elaborates on this intent by
discussing Doe v. Harris (2013) 57 Cal.4th 64 and its holding that



                                  8
the Legislature has the authority to apply retroactive changes in
the law without violating plea agreements. (Assem. Com. on
Public Safety, Rep. on Senate Bill 483 (2021–2022 Reg. Sess.), at
p. 4.) Section 1171.1, subdivision (d) declares that resentencing
“shall result in a lesser sentence than the one originally imposed
as a result of the elimination of the repealed enhancement,
unless the court finds by clear and convincing evidence that
imposing a lesser sentence would endanger public safety.”
Subdivision (d)(2) further establishes that resentencing “shall not
result in a longer sentence than the one originally imposed.”
(§ 1171.1, subd. (d)(2).)
      In light of these provisions of Senate Bill 483, the People’s
argument is not tenable. It is now clear that France’s
enhancement is no longer valid, and the People are not allowed to
abandon the plea agreement to reinstate the charges against
France. Even if the Legislature must make an explicit reference
to pleas or plea bargaining before a retroactive change in the law
will modify a plea-bargained sentence, as the People previously
argued, the Legislature did just that with Senate Bill 483’s
uncodified declaration of intent. The Assembly committee’s
discussion of negotiated dispositions and Doe v. Harris leaves no
doubt that the Legislature intended to make such enhancements
invalid even when they were imposed pursuant to plea bargained
convictions, including those like France’s that involve a
negotiated sentence.
      However, we cannot say that invalidation of the one-year
enhancement under section 667.5, subdivision (b) will necessarily



                                 9
result in a lower total sentence, as we had previously held. That
is because section 1171.1, subdivision (d)(1) provides that
although there is now a presumption that France should receive
a lower sentence, the People can rebut that presumption by
showing “by clear and convincing evidence that imposing a lesser
sentence would endanger public safety.” (§ 1171.1, subd. (d)(1).)
We will therefore remand for resentencing to allow the trial court
to address this issue.
                             DISPOSITION
       The matter is remanded to the trial court for further
proceedings pursuant to section 1171.1.


                                           BROWN, J.


WE CONCUR:

POLLAK, P. J.
NADLER, J.


People v. France (A158609)




       Judge of the Superior Court of California, County of
Sonoma, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                 10